Citation Nr: 0307403	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-15 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In April 2000 and March 2001 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

Although the veteran initially requested a video conference 
hearing on his VA Form 9, submitted in July 1999, the 
evidence indicates he requested a Travel Board hearing be 
rescheduled.  He subsequently failed to report to the 
rescheduled hearing.  He has not provided any statement 
regarding his failure to report to the hearing and has not 
requested another hearing be scheduled.


REMAND

The Board's March 2001 remand directed that the veteran was 
to be afforded a VA orthopedic examination to determine the 
etiology of any current residuals of a left ankle injury and 
whether it was at least as likely as not that any residuals 
were related to his service.  

Although the veteran was afforded an examination through QTC 
Medical Services, and although the examiner diagnosed status 
post avulsion fracture of the medial malleolus, without 
residuals; and post traumatic arthritis with a small heel 
spur, the examiner did not address the etiology of traumatic 
arthritis.  A July 2002 addendum from the examiner is of 
record, but it also does not address the etiology of the 
veteran's diagnosed traumatic arthritis.  As the RO has not 
fully complied with the 2001 Board remand additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  Please forward the veteran's claims 
file to QTC physician, Belk Troutman, 
M.D., at New Bern Clinic, 2713 Neuse 
Boulevard, Building C, Suite 2, New Bern, 
NC  28560.  Dr. Troutman should be 
requested to review the entire claims 
file and clarify his opinion in the 
respective February and July 2002 
reports, based on that review.  A 
notation to the effect that the claims 
file was reviewed should be included with 
the physician's report.  Dr. Troutman is 
specifically requested to clarify whether 
it is at least as likely as not that any 
left ankle post traumatic arthritis, with 
X-ray evidence of a prior avulsion 
fracture, is a result of the veteran's 
service or any incident therein.  Any 
opinion provided should be supported by a 
complete rationale.

2.  If, for any reason, Dr. Troutman 
cannot clarify his position, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the etiology of any current 
left ankle disability, to include 
posttraumatic arthritis.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A notation to the effect 
that the claims file was reviewed should 
be included the examination report.  All 
indicated studies should be performed.  
Based on the medical findings and a 
careful review of the claims folder, the 
examiner must then opine whether it is at 
least as likely as not that any left 
ankle disorder to include posttraumatic 
arthritis is the result of the veteran's 
service or any incident therein.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state together with an explanation why 
the opinion cannot be provided.  Any 
opinion provided must be supported by a 
complete rationale.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




